Citation Nr: 1131847	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-04 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for post operative pectoralis minor repair, superior labrum anterior to posterior (SLAP) tear repairs and biceps tendon tears repair.

2.  Entitlement to an initial evaluation in excess of 10 percent for right ankle tendinitis.

3.  Entitlement to an initial evaluation in excess of 10 percent for major depression.

4.  Entitlement to an initial compensable evaluation for status post nasal fracture.

5.  Entitlement to an initial compensable evaluation for allergic rhinitis.

6.  Entitlement to an initial compensable evaluation for hypertension.

7.  Entitlement to an initial compensable evaluation for status post left inguinal hernia repair.

8.  Entitlement to an initial compensable evaluation for residual scars, face.

9.  Entitlement to an initial compensable evaluation for residual scar, left inguinal hernia.

10.  Entitlement to an initial compensable evaluation for alopecia.

11.  Entitlement to an initial compensable evaluation for migraines.

12.  Entitlement to an initial compensable evaluation for tinea pedis.

13.  Entitlement to service connection for tinea crusis.

14.  Entitlement to service connection for bodily papules.

15.  Entitlement to service connection for folliculitus.

16.  Entitlement to service connection for HSV (cold sores).

17.  Entitlement to service connection for xerosis cutis.

18.  Entitlement to service connection for foot tendonitis.

19.  Entitlement to service connection for arthritis of the fingers.

20.  Entitlement to service connection for degenerative joint disease.

21.  Entitlement to service connection for limited motion of fingers.

22.  Entitlement to service connection for a low back disability.

23.  Entitlement to service connection for cervical spondylosis.

24.  Entitlement to service connection for a right hip disability.

25.  Entitlement to service connection for a left knee disability.

26.  Entitlement to service connection for a left shin disability.

27.  Entitlement to service connection for a right shin disability.

28.  Entitlement to service connection for bilateral pes planus.

29.  Entitlement to service connection for an ingrown toenail.

30.  Entitlement to service connection for foot callus.

31.  Entitlement to service connection for toe callus.

32.  Entitlement to service connection for bilateral hearing loss.

33.  Entitlement to service connection for chest pain/ heart condition.

34.  Entitlement to service connection for anemia.

35.  Entitlement to service connection for sinusitis.

36.  Entitlement to service connection for disuse atrophy (muscle).

37.  Entitlement to service connection for scar, left knee.

38.  Entitlement to service connection for scar, right shin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

During the course of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Roanoke, Virginia.

The Veteran was scheduled for a Travel Board hearing in January 2011.  The Veteran subsequently requested that this hearing be rescheduled.  

Another hearing was rescheduled for May 2011.  However, in a May 2011 statement to VA, the Veteran cancelled his hearing before a Veterans Law Judge at a local RO.  Thus, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In the March 2008 decision, the RO granted service connection for post operative pectoralis minor repair, SLAP tear repairs and biceps tendon tears repair at a 20 percent disability rating.  The Veteran submitted a statement in September 2008 expressing disagreement with the initial 20 percent evaluation as he "felt it should be more".  However, it appears that no subsequent statement of the case was ever issued with regard to this issue.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding all of the above claims, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The VCAA requires "a deliberate act of notification directed to meeting the requirements of section 5103, not an assemblage of bits of information drawn from multiple communications issued for unrelated purposes."  This notice cannot be provided via a statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

To date, the RO failed to send the Veteran a letter informing him of any information and evidence not of record that is necessary to substantiate his claims for service connection and increased ratings, in accordance with 38 C.F.R. § 3.159(b)(1).  The Board emphasizes that action by the RO is required to satisfy the notification provisions of the VCAA.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

Because the RO failed to send a letter listing the issues of entitlement to higher initial ratings for post operative pectoralis minor repair, SLAP tear repairs and biceps tendon tears repair; right ankle tendinitis; major depression; status post nasal fracture; allergic rhinitis; hypertension; status post left inguinal hernia repair; residual scars, face; residual scar, left inguinal hernia; alopecia; migraines and tinea pedis; and service connection for tinea crusis; bodily papules; folliculitus; HSV (cold sores); xerosis cutis; foot tendonitis; arthritis of the fingers; degenerative joint disease; limited motion of fingers; a low back disability; cervical spondylosis; a right hip disability; a left knee disability; a left shin disability; a right shin disability; bilateral pes planus; an ingrown toenail; foot callus; toe callus; bilateral hearing loss; chest pain/ heart condition; anemia; sinusitis; disuse atrophy (muscle); scar, left knee; and scar, right shin, it did not serve to provide VCAA notice regarding those issues.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Failure to provide notice of what evidence is needed to substantiate the claim is ordinarily prejudicial.  Overton v. Nicholson, 20 Vet. App. 427 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, the Board finds that remand is required so that the notice deficiency can be remedied prior to appellate review.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to an initial rating in excess of 20 percent for post operative pectoralis minor repair, SLAP tear repairs and biceps tendon tears repair, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  The RO should send to the Veteran and his representative a letter ensuring that all notification and development action required by the VCAA (cited to above) for the claims currently on appeal is completed.  In particular, the RO should ensure that the notification requirements and development procedures related to the Veteran's higher initial rating claims for his post operative pectoralis minor repair, SLAP tear repairs and biceps tendon tears repair; right ankle tendinitis; major depression; status post nasal fracture; allergic rhinitis; hypertension; status post left inguinal hernia repair; residual scars, face; residual scar, left inguinal hernia; alopecia; migraines and tinea pedis; and service connection claims for tinea crusis; bodily papules; folliculitus; HSV (cold sores); xerosis cutis; foot tendonitis; arthritis of the fingers; degenerative joint disease; limited motion of fingers; a low back disability; cervical spondylosis; a right hip disability; a left knee disability; a left shin disability; a right shin disability; bilateral pes planus; an ingrown toenail; foot callus; toe callus; bilateral hearing loss; chest pain/ heart condition; anemia; sinusitis; disuse atrophy (muscle); scar, left knee; and scar, right shin, are fully complied with and satisfied.  The RO should request that the Veteran submit all evidence in his possession, and ensure that its letter meets the requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as appropriate.

The RO should also request that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case considering all evidence received since the statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


